PER CURIAM.
In a brief filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the public defender asserted that this appeal has no arguable merit, with the possible exception of the revocation of probation and the sentence imposed thereafter. Our independent review of the record reveals that the trial court erred in imposing lump sum court costs in the written sentence without citation to statutory authority. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). Accordingly, we strike those costs, and remand the case without prejudice to the trial court reimposing costs with proper citation to statutory authority. The judgment and sentences are otherwise affirmed.
Judgment and sentences affirmed, costs stricken, and case remanded with directions.
FRANK, A.C.J., BLUE, J., and RYDER, HERBOTH S., Senior Judge, concur.